O’Connor, J.,
dissents and votes to reverse the judgments of conviction and orders a new trial, with the following memorandum: In my opinion, defense counsel’s performance was so grossly inadequate as to deprive defendant of the “meaningful representation” to which he was constitutionally entitled (People v Baldi, 54 NY2d 137, 147; see, also, People v Droz, 39 NY2d 457). 11 Defendant’s conviction on charges of sodomy, robbery and unlawful imprisonment rested solely on his identification as the perpetrator by the three victims. Despite the fact that the description of the perpetrator given by the victims to the police differed somewhat from the actual physical dimensions of defendant, that two of the three victims identified defendant after a pretrial photo array and lineup and that the prosecutor himself conceded that “the only issue * * * [was] one of identification”, trial counsel never requested a Wade hearing. Yet such a hearing where identification is the primary issue is mandated by any coherent standard of practice, and it can scarcely be believed, as the People argue on appeal, that a Wade hearing was consciously omitted as part of a trial strategy to “permit the evidence concerning the out-of-court identification to go before the jury and then highlight the unfairness of these procedures”. The fact is that a Wade hearing would never have precluded defendant, as the People incorrectly imply, from subsequently presenting any information concerning the pretrial procedure to the jury for its consideration (see People v Foti, 83 AD2d 641). Furthermore, even if a Wade hearing would in all likelihood have failed to achieve suppression of the identifications, the identifications “should have been the subject of a motion to suppress, if for no other reason than to test the atmosphere in which [they] were made * * * so that counsel could acquire this information outside the presence of the jury” (People v Sanin, 84 AD2d 681, 682). Unlike the situation in People v Baldi (supra), no perceptible trial strategy here can justify this oversight. H Trial counsel compounded the error, inter alia, by repeatedly eliciting incriminating evidence against his client. In the absence of a reasonably plausible strategy — not evident to me here — such trial conduct has been held reversible (see People v Pritchett, 48 NY2d 933, 934-935; People v Jones, 25 NY2d 637). Furthermore, defense counsel stated on summation that the physical lineup was fair, even though on cross-examination defendant had twice stated it was not fair. Contradicting defendant in this manner was hardly of “little consequence” and indubitably served to undercut his credibility before the jury. Counsel’s statement on summation that he would be “disappointed” if the jury did not convict defendant of the charge of possession of a stolen car could only have further alienated the jury from defendant. Nor did counsel object when the prosecutor stated on summation that if the jury believed defendant’s witnesses they would be calling the police officers liars. This tactic has been widely condemned (see People v Schaaff, 71 AD2d 630), and counsel’s failure to object to it is but one additional indicium of his inadequate representation. Finally, there is nothing in the record to indicate that counsel obtained and reviewed prior statements of the People’s witnesses, and his tepid cross-examination of witnesses, even failing to ask about the perpetrator’s characteristics, bears out this omission. H As a result of counsel’s failure to seek a Wade hearing where identification was the sole issue, coupled with the extensive, but by no means exhaustive, list of other trial errors, defendant was deprived of the effective representation and a fair trial to which he was *633entitled, thus, warranting reversal (see People v Vezza, 89 AD2d 882; People v Figueroa, 83 AD2d 564; People v Barnes, 70 AD2d 882). This is no less true even where evidence of defendant’s guilt may be strong (see People v Brown, 45 NY2d 852; People v Bennett, 29 NY2d 462). H Accordingly, I respectfully dissent and vote to reverse the judgments of conviction and order a new trial.